Citation Nr: 1809763	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15-353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the left fifth finger.

2.  Entitlement to service connection for a disability of the left leg.

3.  Entitlement to service connection for a urological condition, to include as a result of a neurological condition.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the Board in October 2017.  A transcript is of record.  During this hearing, the Veteran provided competent and credible testimony that, when he originally filed this claim of entitlement to service connection for a urological condition, his intent was to claim entitlement to disability benefits for residuals of the uritis (urethritis) that he experience during service.  The Board notes that VA misinterpreted the Veteran's intended claim, and developed and adjudicated a claim of entitlement to service connection for neuritis.  The documents contained in the Veteran's claims file reflect this error.  The Veteran clarified the above discussed chain of events during his hearing before the Board, and testified that he did not realize that the RO's misinterpretation of his claim was erroneous.  

The holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009) is instructive, insofar as it states that a claim is not necessarily limited in scope to a single or particular diagnosis.  See Clemons, 23 Vet. App. at 5.  Moreover the scope of a claim cannot be limited by the terminology used by the lay Veteran, and instead must include any disability reasonably encompassed by (1) the description of the claim, (2) the described symptoms, and (3) any other relevant evidence of record.  See id.  

In this case, the Veteran filed a claim which appeared to seek entitlement to service connection for a non-specific neurological condition.  VA treatment records from 2011, including a November 2011 record, describe the Veteran as suffering from urinary frequency and nocturia.  During a September 2013 VA examination to assess whether the Veteran suffered from a disability of the left leg, the Veteran discussed "a sickness called NSU/non-specific urethritis," that was "treated while in service[.]"  The Veteran also noted the appearance of this disability in his service treatment records.  VA did not provide the Veteran with an examination to determine whether he suffered from a neurological condition.  [The Board notes, by way of example, that Note 1 of Diagnostic Code 5243 of the VA Rating Schedule lists "bladder impairment" as a potential associated neurological disorder of the spine.]  As a genitourinary condition may have a neurological component, and given the above discussed provisions of Clemons, the Board concludes that it would not be inappropriate to re-characterize the Veteran's claim as one of entitlement to service connection for a urological condition, to include as a result of a neurological condition.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's disability of the left fifth finger is causally related to his active service.

2.  During an October 2017 hearing before the undersigned, the Veteran's representative indicated that the Veteran wished to withdraw his appeal of the issue of entitlement to service connection for a disability of the left leg.

3.  Resolving all doubt in the Veteran's favor, the Veteran's urological condition is causally related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability of the left fifth finger have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
2.  The criteria for withdrawal of the Veteran's appeal on the issue of entitlement to service connection for a disability of the left leg have been met.  38 U.S.C. §§ 5103(a), 5103A, 7105(b)(2), (d)(5); 38 C.F.R. § 20.204(b), (c).

3.  The criteria for entitlement to service connection for a urological condition have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Fifth Finger

The medical evidence of record, including a September 2013 VA examination report, indicates that the Veteran suffered from Dupuytren's contracture, a disability affecting his left fifth finger.  The Veteran's June 1971 Report of Medical Examination at separation does not indicate that the Veteran suffered from a disability of the left fifth finger, nor do the various Report of Medical History documents contained in the Veteran's service records.  Testimony provided by the Veteran during a hearing in October 2017 indicates that the Veteran's disability began in or about 1969 when an ammo box landed on his left fifth finger.

The author of the September 2013 VA examination report stated "I could find no documentation of a left fifth finger injury.  Since it initially didn't bother him . . . he likely didn't report or seek medical care for it."  The examiner opined that the Veteran's disability of the left fifth finger was less likely than not related to his service, but did not provide a rationale for this opinion.  Given the Veteran's symptoms, the medical evidence of record, the September 2013 VA examination, and the Veteran's persistent symptoms following service, the Board finds that the evidence of record stands in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection is warranted for a disability of the left fifth finger.  See 38 C.F.R. §§ 3.102, 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection).


Left Leg

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative, must be in writing or on the record at a hearing, and must specify that the appeal is withdrawn in its entirety or list the issues that the veteran wishes to withdraw from the appeal.  See id.

During an October 2017 hearing before the undersigned, the Veteran's representative indicated that the Veteran wished to withdraw his appeal of the issue of entitlement to service connection for a disability of the left leg.  Thus, there remains no allegation of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  See 38 C.F.R. § 20.204.  


Urological Condition

The medical evidence of record, including November 2011 VA treatment records, as well as private treatment records, indicates that the Veteran suffers from a urological condition.  The Veteran's June 1971 Report of Medical Examination at separation does not indicate that the Veteran suffered from a urological condition, nor do the various Report of Medical History documents contained in the Veteran's service records.  Service treatment records, including a September 1969 record, indicate that the Veteran suffered from urethritis during his service.  Testimony provided by the Veteran during a hearing in October 2017 indicates that the Veteran's disability has persisted since service.  A December 2017 private medical opinion letter notes that imaging failed to reveal "any pathology" for the symptoms of the Veteran's urological condition.  The author of the private medical opinion letter opined that, given the results of testing performed on the Veteran, there was a "50 percent" likelihood that the Veteran's current urological condition reflected "a recurrence of Nonspecific Urethritis which he suffered while in duty serving in Vietnam."  Moreover, numerous VA treatment records and private treatment records reference the Veteran's history of urethritis.  The evidence of record does not reveal a neurological condition resulting in a urological condition, but nonetheless reveals a urological condition.  Given the Veteran's symptoms, the medical evidence of record, the December 2017 private medical opinion letter, and the Veteran's persistent symptoms following service, the Board finds that the evidence of record stands in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection is warranted for a urological condition.  See 38 C.F.R. §§ 3.102, 3.303; Shedden, 381 F.3d at 1167.


ORDER

Service connection for a disability of the left fifth finger is granted.

The appeal of the issue of entitlement to service connection for a disability of the left leg is dismissed.

Service connection for a urological condition is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


